                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 JESOVHA OCTAVIUS SEABORN,                         Civil Action No. 7:19-cv-00639
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Norman K. Moon
 VA. DEPT. OF CORRECTIONS, et al.,                 Senior United States District Judge
       Defendants.



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 15, 2019, the Court directed Plaintiff to submit within 20 days from the

date of the order the required six-month statements for the months of March through August

2019 in order to comply with the conditions regarding his application to proceed in forma

pauperis. Plaintiff was advised that a failure to comply would result in dismissal of this action

without prejudice.

        More than 20 days have elapsed, and Plaintiff has failed to comply with the described

conditions. Accordingly, the Court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

Plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     20th
        ENTER: This ______ day of November, 2019.
